J-S24002-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 BERGEN AVENUE REALTY PA, LLC           :    IN THE SUPERIOR COURT OF
                                        :         PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 AISHA GARNER, ISHMEAL GANGOO,          :
 INDEXED                                :
                                        :    No. 1587 EDA 2018
                   Defendant            :
                                        :
 AND OCCUPANTS                          :
                                        :
                                        :
 APPEAL OF: AISHA GARNER                :

                 Appeal from the Order Dated April 6, 2018
  In the Court of Common Pleas of Monroe County Civil Division at No(s):
                               7733 CV 2017


BEFORE:    LAZARUS, J., McLAUGHLIN, J., and STEVENS*, P.J.E.

JUDGMENT ORDER BY LAZARUS, J.:                        FILED MAY 06, 2019

     Aisha Garner appeals, pro se, from the order, entered in the Court of

Common Pleas of Monroe County, granting Bergen Avenue Realty PA, LLC’s

(Bergen) motion for summary judgment.       After careful review, we quash

Garner’s appeal.

     Bergen obtained title to 7208 Hickory Lane in Stroudsburg, Pennsylvania

(“the Property”) at a sheriff’s sale on February 25, 2016, and recorded the

deed on April 4, 2016. As Garner and others continued to occupy the Property,

Bergen filed a complaint in ejectment on October 12, 2017. On April 6, 2018,

the Honorable Arthur L. Zulick granted Bergen’s unopposed motion for



____________________________________
* Former Justice specially assigned to the Superior Court.
J-S24002-19



summary judgment. Garner timely filed a notice of appeal, but failed to file a

court-ordered statement of errors complained of on appeal pursuant to

Pa.R.A.P 1925(b).

      Appeals will be quashed “only where the failure to conform to the Rules

[of Appellate Procedure] results in the inability of this Court to discern the

issues argued on appeal.” Kern v. Kern, 892 A.2d 1, 6 (Pa. Super. 2005).

Here, Garner not only failed to follow Rule 1925(b) as ordered by the court

below, she failed to follow the majority of the requirements under Pa.R.A.P.

2111(a), failing to include even a statement of questions involved. See Brief

of Appellant, at A. Our inability to discern any valid basis for her appeal is

compounded by the illogical nature of her argument.          See, e.g., id. at 3

(claiming, inter alia, Judge Zulick lacked authority to render decisions because

not delegated authority to do so by United States Congress). “Although this

Court is willing to liberally construe materials filed by a pro se litigant, pro se

status confers no special benefit upon the appellant.” Wilkins v. Marsico,

903 A.2d 1281, 1284–85 (Pa. Super. 2006). “[W]e decline to become the

appellant’s counsel. When issues are not properly raised and developed in

briefs, when the briefs are wholly inadequate to present specific issues for

review, [this] Court will not consider the merits thereof.” Banking Branch

and Trust v. Gesiorski, 904 A.2d 939, 942–43 (Pa. Super. 2006).

      Appeal quashed.




                                       -2-
J-S24002-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/6/19




                          -3-